Citation Nr: 1228155	
Decision Date: 08/15/12    Archive Date: 08/21/12

DOCKET NO.  08-36 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a glomus tumor with composition of pericytes in multiple sites, to include as due to herbicide exposure.

2.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include as due to in-service herbicide exposure and secondary to type II diabetes mellitus.

3.  Whether new and material evidence has been received to reopen a claim of service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to June 1971, to include a tour in the Republic of Vietnam.  The appellant is the Veteran's surviving spouse.  The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

After perfecting a timely appeal, the Veteran died in June 2010.  In August 2010, within one year of the Veteran's death, the appellant filed a claim for Dependency and Indemnity Compensation (DIC).  Accordingly, the RO, in a September 2011 decision, correctly substituted the Appellant as the claimant for the purposes of processing the Veteran's prior service connection claims to completion.  See 38 U.S.C.A. § 5121A (West 2002 & Supp. 2011).

In his November 2008 and June 2009 Substantive Appeals, the Veteran requested a Travel Board hearing before a Veterans Law Judge (VLJ) of the Board.  Following the Veteran's death, the appellant was provided the opportunity to attend the requested Board hearing in a letter from the RO dated in September 2011.  However, in a subsequent September 2011 letter, the appellant stated that she wished to withdraw the Veteran's request for a Board hearing.  Thus, the hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(e) (2011).

The Board notes that additional evidence was submitted after the March 2010 certification of this appeal to the Board.  However, these records are copies of records already contained in the claims file.  As such, a waiver of initial RO review of this evidence is not necessary.  See 38 C.F.R. §§ 20.800, 20.1304 (2011).

In June 2009, VA received the Veteran's Substantive Appeal (on VA Form 9) concerning the denial of his claim for service connection for posttraumatic stress disorder (PTSD).  However, a December 2009 rating decision granted that claim and the Veteran did not appeal either the initial disability rating or effective date assigned.  Therefore, that claim has been resolved.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (holding that where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement (NOD) must thereafter be timely filed to initiate appellate review of the claim concerning "downstream" issues, such as the compensation level assigned for the disability and the effective date).

The issues of:  (1) entitlement to service connection for a glomus tumor with composition of pericytes in multiples sites, to include as due to in-service herbicide exposure; (2) entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include as due to in-service herbicide exposure and to as secondary to type II diabetes mellitus; and (3) whether new and material evidence has been received to reopen a claim of service connection for bilateral hearing loss, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  An unappealed August 1997 rating decision denied service connection for parasite (glomus) tumors on nerve endings.

2.  An unappealed March 2002 rating decision denied the Veteran's petition to reopen his previously denied claim of entitlement to service connection for glomus tumor with composition of pericytes in multiple sites.

3.  The evidence pertaining to the Veteran's glomus tumors submitted subsequent to the March 2002 rating decision was not previously submitted, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim. 


CONCLUSIONS OF LAW

1.  The August 1997 rating decision that denied service connection for parasite (glomus) tumors on nerve endings is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. § 20.1103 (2011).

2.  The March 2002 rating decision that denied the Veteran's petition to reopen his previously denied claim of entitlement to service connection for glomus tumor with composition of pericytes in multiple sites is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. § 20.1103 (2011).

3.  New and material evidence has been submitted to reopen the claim of entitlement to service connection for a glomus tumor with composition of pericytes in multiples sites.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5108, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 3.102, 3.156, 3.159, 3.326(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Here, the Board is reopening the claim for service connection and then remanding the claim for further development.  Thus, no further discussion of the VCAA is required.

The RO denied the Veteran's petition to reopen his claim of entitlement to service connection for glomus tumors in the May 2008 rating decision at issue - determining the Veteran had not submitted new and material evidence to warrant reopening the claim.  The Board also must make this threshold preliminary determination as to whether new and material evidence has been submitted, before proceeding further, because it affects the Board's jurisdiction to reach the underling claim for service connection and adjudicate it on the merits on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383-4 (Fed. Cir. 1996); see also Bulter v. Brown, 9 Vet. App. 167, 171 (1996).  If the Board finds that new and material evidence has not been submitted, then its analysis must end, as further analysis is neither required nor permitted.  See Barnett, 83 F.3d at 1383-4.

In an August 1997 rating decision, the RO initially denied service connection for parasite (glomus) tumors on nerve endings.  The Veteran was advised that the evidence did not show that his glomus tumors were related to his presumed in-service herbicide exposure.  The Veteran was advised of his appellate rights in a letter dated that same month.  The Veteran did not appeal this decision and it was final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.302, 20.1103.

In a March 2002 rating decision, the RO denied the Veteran's petition to reopen his previously denied claim of entitlement to service connection for a glomus tumor with composition of pericytes in multiple sites.  The Veteran was informed that the evidence submitted since the last rating decision was new, but was not material to the merits of his claim.  He was advised of his appellate rights in a letter dated that same month.  The Veteran did not appeal this decision and it was final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.302, 20.1103.

If, however, new and material evidence is presented or secured with respect to a claim that has been denied, and not appealed, VA must reopen the claim and review its former disposition.  38 U.S.C.A. § 5108.

In June 2007, the Veteran filed a claim to reopen his previously denied claim for service connection for glomus tumors.  Claims received on or after August 29, 2001, shall be reopened and reviewed if new and material evidence is presented or secured.  Evidence is considered new if it was not of record at the time of the last final disallowance of the claim.  Material evidence is evidence that relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

In determining whether evidence is "new and material," the credibility of the evidence in question must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); but see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").  The evidence need not relate specifically to the reason why the claim was last denied; rather it need only relate to any unestablished fact necessary to substantiate the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010) (stating that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim is a component of the question of what is new and material evidence, rather than a separate determination).  Additionally, the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade, 24 Vet. App. at 117.  Reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Shade, 24 Vet. App. at 117. 

The evidence that must be considered in determining whether there is a basis for reopening the Veteran's claim is evidence that has been added to the record since that final and binding March 2002 rating decision.  See Evans v. Brown, 9 Vet. App. 273 (1996) (indicating the evidence to be considered in making this new and material determination is that added to the record since the last final denial on any basis).

The additional evidence received since that March 2002 denial consists of:  a private medical opinion, VA treatment records, personnel records, Vet Center treatment records, unrelated VA examination reports, private treatment records, lay statements, and an award letter from the Social Security Administration (SSA).

With the exception of the personnel records, the additional evidence is new as it has not been submitted to VA before and, thus, never considered.  

The November 2008 letter from Dr. MD, the Veteran's private primary care physician, is also material because it relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  Specifically, the private physician indicated that it was "possible" that there was a "cause and effect" relationship between the Veteran's glomus tumors and his Agent Orange exposure.  Thus, this medical opinion is material to the claim because it suggests that the Veteran's glomus tumors are due to his active military service - specifically, to his presumed in-service herbicide exposure.  See Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998) (holding that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disorder, even where it would not be enough to convince the Board to grant a claim).  As also indicated in Evans v. Brown, 9 Vet. App. 273, 284 (1996), the newly presented evidence need not be probative of all the elements required to award the claim, but it must be probative as to each element that was a specified basis for the last disallowance.

Accordingly, the Board finds that new and material evidence has been submitted.  Thus, the claim is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  As discussed below, the Board finds that remand regarding the merits of the service connection claim is required.


ORDER

As new and material evidence has been submitted, the claim for service connection for a glomus tumor with composition of pericytes in multiple sites is reopened.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the claims can be properly adjudicated.  

Regarding all three issues on appeal, remand is required to attempt to obtain SSA records.  VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This includes making as many requests as are necessary to obtain relevant records from a Federal department or agency, including, but not limited to, SSA records.  38 C.F.R. § 3.159(c)(2).  An October 2008 letter from SSA indicates that the Veteran had been awarded disability benefits.  The SSA decision and records considered by that agency in deciding the Veteran's claim are not currently in the claims file.  Accordingly, remand is required to attempt to obtain those records.

Second, regarding the glomus tumor and peripheral neuropathy claims, remand is required to obtain VA medical opinions.   VA did not provide the Veteran with a VA medical opinion concerning these disorders and his presumed in-service herbicide exposure.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but contains:  (1) competent evidence of diagnosed disorder or symptoms of a disorder; (2) establishes that the veteran suffered an event, injury or disease during the active military service, or has a presumptive disease during the pertinent presumptive period; and, (3) indicates that the claimed disorder may be associated with the in-service event, injury, or disease.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006) (noting that the third element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and active service, including equivocal or non-specific medical evidence or credible lay evidence of continuity of symptomatology).  

In the case, the appellant contends that the Veteran's glomus tumors and peripheral neuropathy were due to or otherwise aggravated by his in-service herbicide exposure.   The evidence of record establishes current diagnoses of these disorders prior to the Veteran's death.  His DD-214 Form also confirms that he served in the Republic of Vietnam during the Vietnam era; thus, the Veteran is presumed to have been exposed to herbicides during his active military service.  Although the Veteran's diagnoses may not fall under the herbicide presumptions, this does not prevent the appellant from establishing that these disorders were directly related to the Veteran's herbicide exposure.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  In this regard, in a November 2008 letter, Dr. MD, the Veteran's private PCP, indicated that it was "possible" that there was a "cause and effect" relationship between the Veteran's current health and his Agent Orange exposure.  Therefore, the Board finds that the appellant has presented, at least, plausible claims, triggering VA's duty to obtain a medical opinion.  38 C.F.R. § 3.159(c)(4)(C). 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the SSA decisions and records pertinent to the October 2008 SSA decision that awarded the Veteran disability benefits.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Notice must be provided to the Veteran and his or her representative.  The notice must contain the identity of the records VA was unable to obtain, an explanation of the efforts VA made to obtain the records, a description of any further action VA will take regarding the claim and a notice that the Veteran is ultimately responsible for providing the evidence.  The AMC should also inform the Veteran that he can also provide alternative forms of evidence.  

2.  After any additional records are associated with the claims file, obtain a VA medical opinion to determine the etiology of the Veteran's glomus tumors.  The entire claims file (i.e., both the paper claims file and any medical records contained in Virtual VA) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA must be printed and associated with the paper claims file so they can be available to the examiner for review.  The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the opinion report, and a rationale provided for that conclusion.  After reviewing the claims file, the examiner should offer an opinion as to whether it is at least as likely as not (a 50% or greater probability) that the Veteran's glomus tumors were proximately due to, the result of, or aggravated by his active military service, to include his presumed in-service Agent Orange exposure.

3.  After any additional records are associated with the claims file, obtain a VA medical opinion to determine the etiology of the Veteran's peripheral neuropathy of the bilateral lower extremities.  The entire claims file (i.e., both the paper claims file and any medical records contained in Virtual VA) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA must be printed and associated with the paper claims file so they can be available to the examiner for review.  The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the opinion report, and a rationale provided for that conclusion.  After reviewing the claims file, the examiner should offer an opinion as to whether it is at least as likely as not (a 50% or greater probability) that the Veteran's peripheral neuropathy of the bilateral lower extremities was proximately due to, the result of, or aggravated by his active military service, to include his presumed in-service Agent Orange exposure.  The examiner must also provide an opinion whether it is at least as likely as not (50 percent or greater probability) that any diagnosed diabetes mellitus, type II caused or aggravated the bilateral lower extremities peripheral neuropathy.  

Note: The term "aggravated" in the above context refers to a permanent worsening of the underlying disorder, as contrasted to temporary or intermittent flare-ups of symptomatology, which resolve with return to the baseline level of disability. 

4.  Review the VA medical opinions to ensure that they are in complete compliance with the directives of this remand.  If the reports are deficient in any manner, the AMC must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a Supplemental Statement of the Case must be provided to the appellant and her representative.  After the appellant and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2011).



______________________________________________
K. MILLIKAN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


